DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed August 10, 2021.  Claims 1-20 remain pending in the application.  
Claims 1-20 are currently amended.  
No claims are canceled.
No claims are newly added.

Response to Arguments
Applicant’s arguments, see REMARKS, filed August 10, 2021, with respect to claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting over U.S. Patent No. 10,615,880 have been fully considered and are persuasive. The rejection is withdrawn in view of the approved Terminal Disclaimer filed over U.S. Patent No. 10,615,880 on August 10, 2021.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Shanbhag et al. (US 7,339,988 B1), fails to teach, “wherein the CFBLMS circuit module is configured to filter the input signal according to a CFBLMS algorithm that determines a difference between the DFT of the CD output signal and a circular convolution term, the circular convolution term being derived from the DFT of the input signal, the DFT of the error of the input signal, and a frequency domain window,” as recited in claims 1, 9, and 17. 
Shanbhag is an exemplary reference in the relevant field of endeavor.  Shanbhag discloses channel monitoring and identification and performance monitoring in a flexible high speed signal processor machine.  Systems and methods are disclosed by Shanbhag to provide channel monitoring and/or performance monitoring for a communication channel. For example, in accordance with an embodiment of the present invention, an equalizer is disclosed that equalizes for channel distortions and also provides channel and performance monitoring information, such as for example bandwidth estimation, channel identification, signal-to-noise ratio, chromatic dispersion, and/or polarization-mode dispersion.  However, Shanbhag fails to teach, “wherein the CFBLMS circuit module is configured to filter the input signal according to a CFBLMS algorithm that determines a difference between the DFT of the CD output signal and a circular convolution term, the circular convolution term being derived from the DFT of the input signal, the DFT of the error of the input signal, and a frequency domain window,” as recited in claims 1, 9, and 17.

For these reasons claims 1-20 are allowed over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631